In an action to recover compensation, by a salesman whose terms and conditions of employment were governed by a contract entered into between the employer and the union of which the salesman was a member, order granting in part and denying in part defendant’s motion for summary judgment or partial summary judgment affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Nolan and Sneed, JJ., concur; Adel, J., dissents and votes to reverse the order and to grant the motion for summary judgment dismissing the complaint on the ground that on the conceded facts the contract provisions are a bar to the action. [See post, p. 944.]